Citation Nr: 1550979	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot drop and ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for right foot drop and ankle strain.

The record reveals that the Veteran requested a Board hearing in Washington, D.C. in conjunction with his appeal.  However, in October 2011, he withdrew this request.  See 38 C.F.R. § 20.702(e) (2015) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issue was previously remanded by the Board in June 2014 for additional development. 

The Board notes that the Veteran has filed notices of disagreement in April 2015 and in September 2015 to rating decisions dated in March 2015 (denying service connection for a psychiatric disorder) and May 2015 (denying service connection for a bilateral hip disorder, left foot disorder, and low back disorder), respectively.  These matters still appear to be under development at the Agency of Original Jurisdiction (AOJ), and have not been certified to the Board for review.  


FINDING OF FACT

A right ankle disability with foot drop was not manifest in service or within one year of service, and is unrelated to service.



CONCLUSION OF LAW

A right ankle disability with foot drop was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in September 2009 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.  The letter also advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

As noted above, the claimed were remanded to the AOJ most recently in June 2014 for additional evidentiary development including obtaining a new medical opinion.  The AOJ obtained the additional opinion in July 2014, and readjudicated the claims in a July 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Rules and Regulations

The Veteran maintains that he sustained an injury to his left ankle in service and that he has residual disabilities that are related to that incident.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain chronic diseases such as arthritis may be presumed to have been incurred or aggravated in service if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Factual Background 

Service treatment records include complaints of right ankle pain in a January 1973 treatment note.  An undated x-ray report for a left ankle injury showed no fracture.  The Veteran reported he was playing basketball and twisted his right ankle.  No fracture was seen.  In a September 1974 STR, the Veteran complained of right ankle pain.  He stated he was practicing karate.  He asserted that his ankle felt unstable.  The ankle was within normal limits upon examination.  The impression was mild strain.  In an October 1975 note, the Veteran reported both ankles twisted while playing basketball.  The impression was sprain of the right ankle.  In an August 1976 medical history report, the Veteran denied broken bones, bone, joint or other deformity, and foot trouble.  An August 1976 separation examination showed normal lower extremities upon examination. 

In a November 2004 private treatment record, the Veteran was evaluated for involuntary movement and clawing of the toes of the right leg after a motor vehicle accident.  He stated this started about two days after the accident.  He stated that it could happen every day, depending on his activity.  

Post-service private treatment records dated July 2007 to January 2015 noted a diagnosis of right foot drop.  In a July 2008 private treatment record, the Veteran stated that his right ankle pain started with a fall playing basketball in service about 30 years earlier.  He stated he was on light duty for one month.  At that time, the examiner noted that the neurological deficit was probably due to nerve root pressure from a herniated disc.  In an August 2009 private treatment record, the Veteran complained of right ankle pain.  He stated that this started in the military about 30 years ago.  He also reported foot drop that started in about 1998.  

During a January 2010 VA examination, the Veteran reported that ever since he injured his ankle in service playing basketball he had had weakness in the right ankle that had become progressively worse over the years.  There was no mention of weakness in the Veteran's evaluation of the right ankle in September 1974.  The Veteran complained of mild pain every now and then in the right ankle, but his major complaint was weakness.  He denied numbness or tingling, stiffness, and flare ups.  He stated that the right ankle rolled on him easily and felt unstable at times.  He denied heat, redness, subluxation, or dislocation.  He denied any history of back pain.  After a physical examination, the diagnoses were right ankle strain and foot drop.  The examiner opined that it was less likely than not that the Veteran's claimed right ankle condition was the same or a result of the injury and treatment shown during active duty.  There was no evidence of a chronic right ankle condition during service, and there was a lack of any records indicating continuity of right ankle problems after service until 2009.  The right foot drop was not caused by the injury and treatment shown during active duty.  There was no evidence of foot drop during service, and a sprain to the right ankle would not cause a foot drop and would not likely result in any sensory loss in the right foot as the Veteran has displayed on clinical examination.   

In a January 2010 statement, the Veteran's private physician stated that the injury to the right ankle/foot as documented in the service treatment records could likely cause the foot drop condition.  She noted that this was more likely than not.  

A VA physical therapy note dated in May 2010 includes a diagnosis of right lower extremity foot drop due to an ankle injury in the 1970s while playing basketball.  

A VA opinion was obtained in July 2014.  The examiner found that based on review of the medical records, medical literature, and his clinical experience, there is absolutely no evidence of a chronic right ankle condition or right foot drop during active duty.  There is no evidence of a right foot drop or right ankle strain on multiple exams by the Balance Center in November 2001 and December 2005 and by neurology in 2004 to 2006.  It is clear that these problems began many, many years following separation from service and had nothing to do with his active duty.  Thus, neither of these conditions began in service and neither of these conditions were caused by or related to any in-service event.  There was no objective evidence at all to support the Veteran's competent lay statements regarding the symptoms of pain and weakness in the right ankle.  Exams by well-trained physicians did not reveal these complaints or conditions in the early-mid 2000's and there is nothing in the records to support a problem for at least 25 years after separation.  It is much more likely that the right ankle strain may be due to the right knee injury and subsequent surgery and the favoring of this leg while walking which is documented in multiple notes prior to mention of any ankle symptoms.  The right foot drop is not diagnosed until the late 2000's and is most likely related to a back or peripheral nerve injury due to multiple motor vehicle accidents (2004 and 2005) with either a radiculopathy or peroneal neuropathy as the etiology.  There is clearly no evidence of this on multiple neurological exams by neurology in 2004 to 2006 so this occurred later and is unrelated to service.  The examiner noted that he does not have an EMG/NCV report to definitely determine the right foot drop etiology so any of the above possibilities, as to etiology, are purely speculative. 

The Veteran submitted a statement from his private physician in November 2014.  The examiner noted the Veteran's right foot drop was caused by or a result of service due to probable mechanical damage to the nerve resulting in right foot drop. 

Analysis

The evidence clearly shows that the Veteran has a current diagnosis of a right ankle disability with foot drop.  As such, the critical question is whether any current right ankle and foot disability was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

The Board finds the January 2010 and July 2014 VA opinions of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiners considered the Veteran's reports of ankle injuries in service and continuity of ankle pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiners concluded that the Veteran's current right ankle disorder with foot drop was not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record.

On the other hand, the January 2010 and November 2014 letters from a private physician and the May 2010 VA physical therapy note indicate the Veteran's current right ankle and foot problems are due an injury in service.  However, neither private physician nor physical therapist gave a rationale to support their conclusion; therefore, they are of little ultimate probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions'). 

The Board has considered the Veteran's reports that he experienced a continuity of right ankle problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of right ankle problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records includes complaints of ankle pain; however, there is no evidence of a chronic right ankle disability.  Furthermore, a physical examination of the Veteran's lower extremities was normal at separation.

After service, there is no indication that the Veteran sought treatment for right ankle or foot problems for multiple years.  According to the medical evidence of record, when the Veteran did first report foot problems, in November 2004, the Veteran had just been in a motor vehicle accident.  There are no additional treatment records dated between separation and November 2004 when the Veteran sought treatment for a post-service foot injury.   

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran was seen for complaints of ankle pain and assessed with strain during service; however, he denied any associated symptoms during a subsequent separation physical examination.  Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed right ankle disability.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's right ankle and foot, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, two VA examiners have reviewed the record and concluded that the Veteran's right ankle strain with foot drop is not related to service.  In assigning high probative value to these opinions, the Board notes that the physicians had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA physicians' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for a right ankle disability with foot drop must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012).



ORDER

Entitlement to service connection for right foot drop and ankle strain is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


